Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Clarence Ward appeals from the district court’s order denying his motion to reopen his criminal case. Ward asserted that his felon in possession of a firearm conviction was a lesser included offense of his armed bank robbery conviction. However, neither the federal statutes nor the Rules of Criminal and Appellate Procedure provide for a motion to reopen or a motion for reconsideration in a criminal case. Ward must seek relief under 28 U.S.C.A. §§ 2241, 2255 (West Supp.2012). United States v. Breit, 754 F.2d 526, 530-31 (4th Cir.1985). Accordingly, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process

AFFIRMED.